Appellant was convicted of the offense denounced by Code 1923, § 4912 — buying, receiving, concealing, etc., stolen property.
The property alleged to have been stolen, which was the subject of the offense here charged, was stated to be the property of the Kershaw Mining Company, a corporation. It was unnecessary on the trial to introduce testimony of the incorporation of said company; the provisions of Code 1923, § 4022, not having been brought into operation in the case.
We have endeavored to perform the duty imposed upon us in all respects as provided in Code 1923, § 3258. In addition, we have given careful attention to all that is said by appellant's able counsel in his brief filed here in the cause. But we observe nothing that is really worthy of comment.
The trial appears to have been carefully and patiently conducted by the learned trial judge who presided.
His accurate, full, and clear oral charge, together with the several written charges given at appellant's request, covered completely every phase of the law applicable to the issues *Page 468 
involved. This was sufficient reason for refusing the other written requested charges appearing in the record.
In no ruling made on the taking of testimony do we discover prejudicial error. Nor is there any in the record. The judgment is affirmed.
Affirmed.